UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

             - against -                                            ORDER

FRANCISCO CEREZO,                                               20 Cr. 622 (PGG)

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               The sentencing of Defendant Francisco Cerezo will take place on September 2,

2021 at 12:00 p.m. Any submissions on behalf of the Defendant are due August 12, 2021, and

any submission by the Government is due on August 19, 2021.

               The Probation Department will prepare a presentence investigation report for the

Defendant.

Dated: New York, New York
       May 6, 2021
